DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/256435 A (hereinafter “Shoji”) with a machine translation (submitted on 6 August 2021) being used as the English language equivalent translation.Regarding claim 4 	Shoji teaches a silicon carbide substrate (SiC member) with little residual stress being superior in machinability as well as in mechanical reliability and heat dissipation property, where the silicon carbide crystal body includes α-type (α-SiC) and β-type (β-SiC) (abstract). 	Shoji teaches the silicon carbide substrate is manufactured by a CVD method, has a Si/C ratio of 0.95 to 1.05, and has a 2θ of about 33 with respect to a β-type silicon carbide peak by X-ray diffraction. The β-type silicon carbide crystal body having a peak intensity ratio of 0.6° of 0.01 or more is heat-treated at 1600 to 2050°C to cause a part of the β-type silicon carbide to undergo phase transition to α-type silicon carbide. As a result, a silicon carbide crystal body in which α-type and β-type are mixed can be realized, and the silicon carbide substrate of the present invention having a fine crystal structure with low residual stress can be realized (paragraph [0015]). 	Shoji teaches a hexagonal crystalline structure for of the α-type silicon carbide (α-SiC) includes a 6H type (paragraph [0018]), which is disclosed as being present in the silicon carbide substrate (paragraph [0051]). 	Shoji teaches in the process of removing the residual stress due to the heat treatment, grain growth occurs and the strength is reduced. Therefore, a part of β-type silicon carbide containing many crystal defects is transferred to α-type silicon carbide, the crystal defects are absorbed to reduce the residual stress, and warp deformation and scratch generation during processing are suppressed.  When α-type silicon carbide and β-type silicon carbide are present at the same time, the crystal structures of two crystal types mutually suppress the grain growth of crystal grains, and as a result, high strength characteristics can be realized (paragraph [0021]). 	Shoji teaches the content of α-type is relatively specified by using an intensity ratio of the maximum peaks of α-type and β-type (paragraph [0029]). 	Shoji does not explicitly teach the SiC member has a ratio of an intensity of a maximum peak derived from the 6H α-SiC at a diffraction angle 2θ of 34° ± 0.5° to an intensity of a maximum peak among diffraction peaks derived from the β-SiC in an X-ray diffraction spectrum being 3% or more and 30% or less.  Absent a showing of criticality with respect to the aforementioned ratio (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate intensity ratio of the maximum peaks of 6H α-SiC and β-SiC (as specified in the claim) through routine experimentation in order to achieve a desired relative 6H α-SiC content which yields a silicon carbide substrate (SiC member) exhibiting a preferred balance between low residual stress, which results in a suppression of warp deformation and scratch generation during processing, and high strength characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).	Shoji also teaches the SiC material (member) is useful as a substrate material for producing a slider for a thin-film magnetic head (paragraph [0003]).  Shoji teaches the SiC substrate was subjected to an ultra-smooth surface finishing, where the resulting smoothness is 2.2 nm or less (paragraphs [0064] and [0070]).  Shoji also teaches an embodiment where the smoothness of Sample No. 3 is 2.0 nm (Table 2), which corresponds to the SiC member includes a substrate having a main surface and a plurality of protruding portions which protrude from the main surface with the same height and whose tip surfaces are flush with each other.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 	The applicant argued Shoji teaches an increased ratio of 6H type crystal in α-phase is not preferable because it may cause void formation due to volume change.  And as a result, it is clear that Shoji is neither affirmative to a large ratio of 6H α-SiC, nor does it have any motivation to affirmatively include 6H α-SiC.  While the examiner agrees that Shoji teaches a sharp increase of α-SiC is unwanted, the examiner respectfully disagrees with the applicant’s position that this amounts to a teaching that a 6H α-SiC is not included in the substrate.  Upon review of paragraph [0051] from Shoji, it is the position of the examiner due to the fact that a 6H α-SiC is mentioned as a component which would cause an unwanted feature if its ratio increases reasonably conveys that a 6H crystalline α-SiC is present in the substrate.  This is also confirmed in paragraph [0018] from Shoji which discloses a 6H type is a known crystalline form of α-SiC.  In other words, it is the position of the examiner that Shoji affirmatively includes 6H α-SiC as being present in their substrate. 	The applicant reiterated an old argument which contended that Shoji’s teaching that the SiC substrate is subjected to an ultra-smooth surface finishing fails to disclose any configuration having a plurality of portions protruding from the SiC substrate with the same height and whose tip surfaces are flush with each other.  To reiterate, the examiner resubmits the same response to this argument.  The examiner respectfully disagrees and contends Shoji’s teaching of the substrate having a surface smoothness being a non-zero number corresponds to a plurality of portions protruding from the SiC substrate having a height and tip surfaces.  Shoji’s additional teaching that the surface smoothness being 2.2 nm or less, where the surface smoothness is also disclosed as being 2.0 nm corresponds to a plurality of portions protruding from the SiC substrate which have the same height, and ultimately results in tip surfaces being flush with each other. 	The applicant reiterated an old argument which contended that the claimed ratio of 3-30% is critical and highlights paragraph [0041] from the instant specification.  However, upon review of the paragraph highlighted by the applicant, there does not appear to be enough data supporting a criticality of the claimed range because the applicant appears to merely recognize what is taught in the prior art.  See at least paragraph [0021] from Shoji.  Moreover, the applicant has failed to demonstrate a criticality of the claimed range by establishing unexpected results over the claimed range by comparing a sufficient number of tests both inside and outside the claimed range.  See MPEP § 716.02(d)(II). 	The applicant stated it is not clear how the applicant’s argument regarding the criticality of the claimed ratio is somehow taught by the prior art.  The applicant also referred to paragraph [0021] from Shoji.  The examiner submits that the reliance on paragraphs [0021] and [0029] from Shoji shows that the relative content of the α-SiC and the β-SiC in the substrate results in a result effective variable relationship.  That is, a variable which achieves a recognized result.  It is within this framework that an optimization through routine experimentation can be achieved, absent a showing of criticality of the claimed range, resulting in a prima facie case of obviousness.  The applicant’s mere disclosure of what happens when the α-SiC content (represented by the peaks in the X-ray diffraction spectrum analysis) is within the claimed range fails to provide any evidence that the result is actually unexpected.  Moreover, the examiner has previously noted that the applicant has failed to demonstrate a criticality of the claimed range by establishing unexpected results over the claimed range by comparing a sufficient number of tests both inside and outside the claimed range.  See MPEP § 716.02(d)(II).  It is additionally noted in the rejection of record, and the applicant’s reference to paragraph [0051] from Shoji, that Shoji also discloses similar unwanted results when the α-SiC content is too high or too low.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	USPN 6,936,102 teaches a SiC material comprising α-SiC and β-SiC crystals, where including β-SiC crystals improves resistance to corrosive action of halogen-containing gases, and a combination of 6H α-SiC and β-SiC crystals provides an even further improvement to the resistance to corrosive action of the halogen-containing gases (abstract and column 2, lines 20-51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783